en FILED

: Locata CASE dt t5{ni-03809-BPG Document 3 Filed 12/12/19 Page 1 of 24

oY
oA cur “ees
‘AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Christine D. Carlson, a Special Agent (SA) with the Department of Homeland Security,
Immigration and Customs Enforcement (ICE), Homeland Security Investigations (HSI), being
duly sworn, depose and state that:

1. I have been an Agent since June 1996. I began my career with the Immigration and
Nationalization Service. I was assigned to the criminal alien program and as such have reviewed
the contents of hundreds of Alien files (A-files). As part of my daily duties as an HSI agent, I
investigate criminal violations relating to child exploitation and child pornography including
violations pertaining to the illegal production, distribution, receipt, and possession of child
pornography, in violation of 18 U.S.C. §§ 2251, 2252 and 2252A. I have gained experience
through training in seminars, classes, and daily work related to conducting these types of
investigations. Specifically, I have received formal training through U.S. Customs, HSI, and other
agencies in the area of child pornography, pedophile behavior, collectors of other obscene material,
and internet crime. I have participated in the execution of numerous search warrants, which
involved child exploitation and/or child pornography offenses. Many of the child exploitation
and/or child pornography search warrants resulted in the seizure of computers, cell phones,
magnetic storage media for computers, other electronic media, and other items evidencing
violation of federal laws, including various sections of Title 18, United States Code, Section 2252A
involving child exploitation offenses. I have also participated in the execution of numerous search
warrants for online accounts, such as email accounts, online storage accounts and other online
communication accounts related to child exploitation and/or child pornography. In the course of

my employment with HSI, I have observed and reviewed numerous examples of child pornography
Case 1:19-mj-03809-BPG Document 3 Filed 12/12/19 Page 2 of 24

(as defined in 18 U.S.C. § 2256) in all forms of media including computer media and within online
accounts.

2. As a federal agent, I am authorized to investigate violations of laws of the United
States and I am a law enforcement officer with the authority to affect arrests and execute warrants
issued under the authority of the United States.

3, This affidavit is made in support of an application for warrants to search the
following (hereinafter referred to as the “TARGET CELL PHONE 1 and TARGET CELL
PHONE 2”):

a. The cell phone seized from Miguel Angel ZAMORA-Argueta, on October |
7, 2019 (“TARGET CELL PHONE 1”, more fully described on Attachment A-1, which is
incorporated here by reference);

b. The cell phone seized from Miguel Angel ZAMORA-Argueta, on May 21,
2019 (“TARGET CELL PHONE 2”, more fully described on Attachment A-2, which is
incorporated here by reference);

4. The TARGET CELL PHONE I and TARGET CELL PHONE 2 are to be searched
for evidence of violations of Title 8 USC § 1326 (a) (Reentry of Removed Alien). In addition,
TARGET CELL PHONE 2 is to be searched for evidence of violations of 18 U.S.C. §§ 2422(b)
(Enticement and Coercion of a Minor); 2252A(a)(5)(B) (possession of child pornography); 1470
(transfer of obscene materials) (the TARGET OFFENSES).

5. In addition to my own observations and investigative discoveries, the statements in
this affidavit are based in part on information and reports provided by Immigration and Customs
Enforcement Officials, including ERO Deportation Officer Paulysha Spratley, and the Baltimore
County Police Department. The lead detective in the state case against ZAMORA-Argueta

contacted me after the execution of the state search warrant and J assisted him to further the

investigation and eventual state prosecution of ZAMORA-Argueta. Since this affidavit is being
Case 1:19-mj-03809-BPG Document 3 Filed 12/12/19 Page 3 of 24

submitted for the limited purpose of securing a search warrant, I have not included each and every
fact known to me concerning this investigation. I have set forth only the facts that I believe are
necessary to establish probable cause to believe that evidence, fruits, and instrumentalities of the
TARGET OFFENSES are located within the TARGET CELL PHONE i and within the TARGET
CELL PHONE 2.
PROBABLE CAUSE

SUMMARY CONCERNING CHILD PORNOGRAPHY, PERSONS WHO POSSESS

AND COLLECT CHILD PORNOGRAPHY AND HOW USE OF COMPUTERS AND
_THE INTERNET RELATES TO THE POSSESSION, RECEIPT AND DISTRIBUTION

OF CHILD PORNOGRAPHY
6. Based on my investigative experience related to child pornography investigations,

and the training and experience of other law enforcement officers with whom | have had
discussions, I have learned that individuals who utilize the internet to view and receive images of
child pornography, or who communicate with others regarding sexual fantasies regarding children,
or who solicit child pornography from minors, are often individuals who have a sexual interest in
children and in images of children, and that there are certain characteristics common to such

individuals, including the following:

a. Individuals who have a sexual interest in children or images of children may receive
sexual gratification, stimulation, and satisfaction from contact with children, or
from fantasies they may have viewing children engaged in sexual activity or in
sexually suggestive poses, such as in person, in photographs, or other visual media,
or from literature describing such activity.

b. Individuals who have a sexual interest in children or images of children may collect
sexually explicit or suggestive materials, in a variety of media, including
photographs, magazines, motion pictures, videotapes, books, slides and/or
drawings or other visual media. Individuals who have a sexual interest in children
or images of children oftentimes use these materials for their own sexual arousal
and gratification. Further, they may use these materials to lower the inhibitions of
children they are attempting to seduce, to arouse the selected child partner, or to
demonstrate the desired sexual acts.
Case 1:19-mj-03809-BPG Document 3 Filed 12/12/19 Page 4 of 24

c. Andividuals who have a sexual interest in children or images of children frequently
maintain their “hard copies” of child pornographic material, that is, their pictures,
films, video tapes, magazines, negatives, photographs, correspondence, mailing
lists, books, tape recordings, etc., in the privacy and security of their home or some
other secure location. Individuals who have a sexual interest in children or images
of children typically retain pictures, films, photographs, negatives, magazines,
correspondence, books, tape recordings, mailing lists, child erotica, and videotapes
for many years.

d. Likewise, individuals who have a sexual interest in children or images of children
often maintain their collections that are in a digital or electronic format in a safe,
secure and private environment, such as a computer and surrounding area. These
collections are often maintained for several years and are kept close by, usually at
the collector’s residence, or in online storage, email accounts or other online
communication accounts, to enable the individual to view the collection, which is

valued highly.

e, Individuals who have a sexual interest in children or images of children also may
correspond with and/or meet others to share information and materials, rarely
destroy correspondence from other child pornography distributors/collectors,
conceal such correspondence as they do their sexually explicit material, and often
maintain lists of names, addresses, and telephone numbers of individuals with
whom they have been in contact and who share the same interests in child
pornography. This data is typically in digital format, and often maintained on
computers and in online storage, email accounts or other online communication
accounts.

f. Individuals who would have knowledge on how to distribute and receive digital
images of child pornography through the use of Peer to Peer networks and other
online methods would have gained knowledge of its location through online
communication with others of similar interest. Other forums, such as bulletin
boards, newsgroups, IRC chat or chat rooms have forums dedicated to the
trafficking of child pornography images. Individuals who utilize these types of
forums are considered more advanced users and therefore more experienced in
acquiring a collection of child pornography images.

g. Individuals who have a sexual interest in children or images of children prefer not
to be without their child pornography for any prolonged time period. This behavior

has been consistently documented by law enforcement officers involved in the
investigation of child pornography. .

7. Based on my investigative experience related to computer and internet related child
pornography investigations, and the training and experience of other law enforcement officers with

whom I have had discussions, I have learned the following:
Case 1:19-mj-03809-BPG Document 3 Filed 12/12/19 Page 5 of 24

Computers and computer technology have revolutionized the way in which child
pornography is produced, distributed, and utilized. It has also revolutionized the
way in which child pornography collectors interact with each other. Child
pornography formerly was produced using cameras and film (either still
photography or movies.) The photographs required darkroom facilities and a
significant amount of skill in order to develop and reproduce the images. As a
result, there were definable costs involved with the production of pornographic
images. To distribute these on any scale also required significant resources. The
photographs themselves were somewhat bulky and required secure storage to
prevent their exposure to the public. The distribution of these wares was
accomplished through a combination of personal contact, mailings, and telephone
calls. Any reimbursement would follow these same paths.

The development of computers and the internet have added to the methods used by |
child pornography collectors to interact with and sexually exploit children.

Child pornographers can now transfer photographs from a camera onto a computer-
readable format. With the advent of digital cameras, the images can now be
transferred directly onto a computer. A device known as a modem allows any
computer: to connect to another computer through the use of telephone, cable, or
wireless connection. Electronic contact can be made to literally millions of
computers around the world. The ability to produce child pornography easily,
reproduce it inexpensively, and market it anonymously (through electronic
communications) has drastically changed the method of distribution and receipt of
child pornography.

Child pornography can be transferred via electronic mail, text message
applications, or through file transfer protocols (FTP) to anyone with access to a
computer and modem, including for these purposes a cellular phone. Because of
the proliferation of commercial services that provide electronic mail service, chat
services (i.e., “Instant Messaging”), easy access to the Internet, and online file
sharing and storage, the computer is a preferred method of distribution and receipt
of child pornographic materials.

The Internet and its World Wide Web afford collectors of child pornography
several different venues for obtaining, viewing, and trading child pornography in a
relatively secure and anonymous fashion. Collectors and distributors of child
pornography use online resources to retrieve and store child pornography, including
services offered by Internet Portals such as AOL Inc., Yahoo! and Google, Inc.,
Facebook, Dropbox, Instagram, ‘among others. The online services allow a user to
set up an account with a remote computing service that provides e-mail services,
file exchange services, messaging services, as well as electronic storage of
computer files in any variety of formats. A user can set up an online storage account
from any computer with access to the Internet. Email accounts, online.storage
accounts, and other online communication accounts allow users to save significant
amounts of data, including email, images, videos, and other files. The data is

 
Case 1:19-mj-03809-BPG Document 3 Filed 12/12/19 Page 6 of 24

maintained on the servers of the providers, and is occasionally retained by the
providers after the user deletes the data from their account. .

f. In my recent investigative experience, as well as recent discussions with law
enforcement officers, J know that individuals who collect child pornography are
using email accounts, online storage accounts, and other online communications

accounts to obtain, store, maintain, and trade child pornography with growing
frequency, in addition to, or as an alternative to, the use of personal devices.

8. Based on traits shared by collectors, the use of email, online storage accounts, and
other online communication accounts, and the increased storage capacity of computers and server
space over time, as well as the particular facts set forth below, there exists a fair probability that
evidence regarding the reentry of a removed alien, the enticement and coercion of a minor and
possession of child pornography will be found in the cell phones seized from ZAMORA-Argueta,
notwithstanding the passage of time.

INVESTIGATIVE FACTS

9. The crime of illegal reentry 8 U.S.C. § 1326 generally requires the government to
prove, beyond a reasonable doubt, that (1) the Defendant is an alien (not a citizen or national of
the United States); (2) that the defendant had previously been deported/removed/excluded from
the United States; (3) that after being deported/removed/excluded from the United States, the
defendant reentered the United States; and (4) that the Defendant had not received the express
permission of a qualified government official to apply for readmission. See Sand & Siffert 2
Modern Federal Jury Instructions-Criminal P 33A.06 (2019). Accordingly, the Defendant’s
identity is a critical issue in an illegal reentry case because the government must show that the
Defendant was an alien, that the Defendant was present in the United States, and establish the
Defendant’s immigration history, including deportation(s)/removal(s)/exclusion(s), in order to
prove the crime beyond a reasonable doubt.

10. Based on my training and experience, including my review of cell phone extractions

6
Case 1:19-mj-03809-BPG Document 3 Filed 12/12/19 Page 7 of 24

as part of investigations in other cases, a cell phone often contains information in the form of
photogtaphs, text messages, phone calls, emails, videos, and other items regarding the identity,
whereabouts, place of work, coritacts, family, life events, and travel of the cell phone’s user or
users. People often use their cell phones multiple times a day as an essential feature of their lives,
and accordingly these pieces of information are often on cell phones, even for a cell phone that is
used only briefly, and these pieces of information concerning the location, identity, associates,
travel, and lifestyle of a given person, are directly relevant to the person’s identity, which as
discussed above, is a critical issue in illegal reentry cases, (8 U.S.C, § 1326(a)). For example, cell
phones often contain “selfies” or other pictures of the cell phone’s user, and these photographs
would corroborate a person’s identity, for example, by comparison to the person’s appearance in
photographs contained within an Alien file. Photographs on a cell phone also often include people
other than the phone’s user, such as friends, family, or associates, which may be corroborative of
identity if for example the photograph includes a person’s family members or known associates.
As another example, messages, whether a text message, or through an application on a cell phone,
between a phone’s user and family members or known associates are also corroborative of a cell
phone user’s identity. Messages may also contain substantive conversations that corroborate a
person’s identity, their travel, their whereabouts, etc., all of which goes to the user’s identity and
which can be used to corroborate the Defendant’s alienage, presence in the United States,
nationality, and travel. Also corroborative of identity are any electronic accounts, calendar entries,
e-mail accounts, videos, and other media. As a basic example, cell phones often contain a person’s
name in numerous locations, for example, in electronic account information, in messages between
the cell phone’s user and others, in e-mail communications located on the phone, in photographs

or other media on the phone, etc. iPhones such as TARGET CELL PHONE 1 and TARGET CELL
Case 1:19-mj-03809-BPG Document 3 Filed 12/12/19 Page 8 of 24

PHONE 2, allow the cell phone user to give the iPhone a “name” which may contain the cell phone
user’s name or other information corroborative of identity. Cell phones also often contain contact’
information for friends, relatives, and known associates, which again, can be used to corroborate
a person’s identity. Cell phones also often contain information concerning the user’s location,
either through applications that directly relate to a user’s location, such as GPS or map type
locations; or through substantive communications about a user’s location; or through information
contained in other media forms, for example, pictures or videos of certain recognizable locations;
or through “metadata” that may record information for media (such as a video or picture) that
establishes, among other things, when and where the media was created. Such evidence is relevant
to corroborating immigration events, such as the timing of deportations/removals, the timing of a
person’s reentry, or a person’s presence within the United States.

11. Miguel Angel ZAMORA-Argueta (““ZAMORA-Areueta”), DOB: 06/01/1994, is a
citizen of El Salvador. ICE is currently in possession of a copy of ZAMORA-Argueta’s El
Salvadoran passport. ZAMORA-Argueta first came into contact with United States Immigration
on May 5, 2014 when he was arrested by the United States Border Patrol Officers (USBP) at or
near Hebbronville, Texas. ZAMORA-Argueta was taken into custody and processed for Expedited
Removal under the Provision Section 235 (b)(1) of the Immigration and Nationality Act.
ZAMORA-Argueta was removed to El Salvador on June 9, 2014 through Brownsville, Texas as
evidenced by a signed and fingerprinted I-296 (Notice to Alien Ordered Removed/Departure
Verification) in ZAMORA-Argueta’s Alien File.

12. On October 7, 2019, ERO Deportation Officer Paulysha Spratley read ZAMORA-
Argueta his Miranda Rights and he waived those rights. Those rights were also shown to him on

a form that displayed them in both Spanish and English. Subsequently ERO Deportation Officer
Case 1:19-mj-03809-BPG Document 3 Filed 12/12/19 Page 9 of 24

Spratley took a sworn statement from him. According to a sworn statement given and signed by
ZAMORA-Argueta, he reentered the United States by crossing the border. ZAMORA-Argueta
was asked; “Were you deported from the United States? When? Where?” in the English language.
The response was recorded as: “Yes about 6 years ago” (approximately 2014). ZAMORA-Argueta
was subsequently asked “Did you illegally enter the United States’? When? Where? How?” in the
English language. The response was recorded as: “Yes, after I got deported, I came back because
of the gangs. When I was in El Salvador, I paid a coyote half of $8500 and when I got to Texas, I
paid the other half”. ;

13. According to a probable cause statement from District Court of Maryland for
Baltimore County (Case#19-111-1071), a search warrant affidavit, and per conversations with
Baltimore County law enforcement officials, on various dates in 2019, ZAMORA-Argueta
engaged in inappropriate telephone messaging conversations with a minor female (11 years old).
The minor’s father reported the incident to Baltimore County Police. During interviews with
Baltimore County law enforcement, the minor victim admitted to sending ZAMORA-Argueta
nude photographs of herself. The minor further stated that ZAMORA-Argueta requested sexual
contact with her. A Baltimore law enforcement officer observed numerous communications on
the victim’s phone on the Snapchat application between the minor victim and a user identified as
“BF-jackson-zamora” that contained, among other things (1) a photo of a white Toyota Tundra
matching in appearance a truck observed at ZAMORA-Argueta’s residence; (2) a photo of
ZAMORA-Argueta; (3) numerous photos of the minor victim, including nude photos exposing the
victim’s breasts, vaginal area, etc., some with the minor victim’s face visible and some without;
and (4) messages from BF-jackson-zamora to the minor victim asking the minor victim to touch

herself.
Case 1:19-mj-03809-BPG Document 3 Filed 12/12/19 Page 10 of 24

14. On May 20, 2019, the Honorable Judge Karen A. Pilarski, District Court of
Maryland for Baltimore County authorized a search and seizure warrant for ZAMORA-Argueta’s
residence located at 327 Endsleigh Avenue, Middle River, MD 21220. On May 21, 2019, the
aforementioned search and seizure warrant was executed. During execution, ZAMORA-Argueta
identified a gold in color iPhone located next to his bed in the upstairs front bedroom as belonging
to him: TARGET CELL PHONE 2. An on-scene forensic preview of ZAMORA-Argueta’s iPhone
revealed a Snapchat account with the profile name jackson-zamora. Detectives interviewed
ZAMORA-Argueta in private and the interview was audio recorded. ZAMORA-Argueta was read
his Miranda rights for a second time and agreed to speak with detectives. ZAMORA-Argueta
admitted to knowing the victim and creating a Snapchat account with the username jackson-
zamora before requesting a lawyer. ZAMORA-Argueta was arrested by the Baltimore County
Police Department and charged with (1) Two Counts of Child Porn Permit Sex Subj and (2) Two
Counts of Child Porn Solicit Subject. TARGET CELL PHONE 2 was seized by Baltimore County
Police and inventoried as evidence. On September 25, 2019, ZAMORA-Argueta was convicted in
the Circuit Court of Baltimore County, MD of Child Porn Solicit Subject and was sentenced to 10
years’ incarceration all suspended but time served. ZAMORA-Argueta was released to the
community on September 25, 2019. ZAMORA-Argueta’s property, including TARGET CELL
PHONE 2, was still in the possession of the Baltimore County Police Department as it was
contraband and evidence of the crime for which ZAMORA-Argueta was convicted.

15, On October 7, 2019, ZAMORA-Argueta was identified by Immigration and
Customs Enforcement (ICE) Task Force Officers at approximately 1100 hours outside of the
Division of Parole and Probation: 8914 Kelso, Drive, Essex, MD 21221 while attempting to enter

a White Toyota Tundra, bearing Maryland license plate 7DH2819, which is registered to

10

 
Case 1:19-mj-03809-BPG Document3 Filed 12/12/19 Page 11 of 24

ZAMORA-Argueta. At this point, ZAMORA-Argueta was identified and apprehended. During
apprehension, an ICE Officer seized a rose gold colored cell phone (TARGET CELL PHONE 1)
from ZAMORA-Argueta’s person. TARGET CELL PHONE 1 is similar in appearance to
TARGET CELL PHONE 2. See Attachments A-1 and A-2. As part of normal ICE detention
procedures, ZAMORA-Argueta’s personal property was placed into a plastic property bag when
he was taken into custody and transported to the Baltimore Field Oftice.

16, On October 7, 2019, ZAMORA-Argueta and his property (including TARGET
. CELL PHONE 1) was transported to Worcester County Detention Center for housing. On October
24, 2019, ZAMORA-Argueta and his property (including TARGET CELL PHONE 1) was
transported to the Baltimore Field Office. At this time, a Deportation Officer retrieved TARGET
CELL PHONE 1 and placed it into an evidence bag.

17, Cell phones are contraband and detained aliens are not permitted to have cell
phones during their detention. ICE policies and procedures permit detained persons to designate
a specific person or persons to retrieve their property. If a designated person had requested
ZAMORA-Argueta’s cell phone between October 7, 2019 and October 24, 2019, consistent with
ICE policies and procedures, the cell phone would have been released to that person. A review of
ZAMORA-Argueta’s file from his detention failed to find documentation indicating that any
person was designated to retrieve property. In fact, a form filled out on October 7, 2019, which
inventories ZAMORA-Argueta’s property including TARGET CELL PHONE 1, asks the detainee
whether the detainee will (1) personally pick up their property upon release from detention, (2)
designate someone to pick up their property, or (3) abandon the property. (EXHIBIT 1). The form
lists these three options both in the Spanish and English languages. The completed form includes

ZAMORA-Argueta’s initials next to the option (in the Spanish language portion) indicating that

1]
Case 1:19-mj-03809-BPG Document3 Filed 12/12/19 Page 12 of 24

ZAMORA-Argueta will personally pick up his property. The portion of the form allowing the
detainee to list the name and contact information for a designated person (option 2) to pick up their
property is blank both in the Spanish and English language sections. The form includes
ZAMORA-Argueta’s signature just beneath where option | is indicated and initialed. Later on in
the form, there is a place where the detainee can designate an emergency contact. Two names,
with corresponding cell phone numbers, are listed there as emergency contacts.

18. On October 30, 2019, Deportation Officer Spratley confirmed with a Baltimore
County detective that they still had possession of TARGET CELL PHONE 2. On October 31,
2019, Deportation Officer Spratley retrieved ZAMORA-Argueta’s property from the detective
including TARGET CELL PHONE 2 and other identification documents. The property was placed
in a sealed evidence bag.

19. TARGET CELL PHONE 1 and TARGET CELL PHONE 2 are both iPhones. See
Attachments A-1 and A-2. iPhones, as with other Apple devices, use the service iCloud, which
allows users to store files on Apple’s servers in order to sync their files across all of their Apple

devices, including iPhones such as TARGET CELL PHONE 1 and TARGET CELL PHONE 2.

 

According to iCloud’s terms and conditions, at  http://www.apple.com/legal/internet-

1 ¢

services/icloud/en/terms.html ,‘ “iCloud Backup periodically creates automatic backups for iOS
devices”. Another part of Apple’s website, https://support.apple.com/guide/mac-help/what-is-
icloud-mh36832/mac , explains “iCloud securely stores your photos, videos, documents, music, apps,
and more—and keeps them updated across all your devices”. And iPhone users can use the iCloud

Backup feature to “Transfer your personal data and purchased content to your new devices using your

previous device’s iCloud backup.” ( https://support.apple.com/en-us/HT210217 ). Accordingly,

 

 

' All website references included herein are current as of November 19, 2019.

12

 
Case 1:19-mj-03809-BPG Document3 Filed 12/12/19 Page 13 of 24

19-3809 BPG
BPG 19-38108PG

even 1Phone devices used for a relatively short amount of time, such as may be the case with
TARGET CELL PHONE 2, can contain a wealth of information predating a user’s use of the
iPhone and stretching back to previous use of other Apple devices.

20. On October 30, 2019, a federal grand jury for the District of Maryland returned a
one-count indictment against ZAMORA-Argueta charging him with 8 U.S.C. § 1326(a) (Reentry
after Removal).

CONCLUSION

21. Based on the foregoing information, I respectfully submit that I have probable
cause to believe that contraband, and evidence, fruits, and instrumentalities of the TARGET
OFFENSES are located within TARGET CELL PHONE 1 and TARGET CELL PHONE 2 as
described in Attachments A-1 and A-2. I therefore respectfully request that search warrants be
issued authorizing a search of the TARGET CELL PHONE 1 and TARGET CELL PHONE 2 and
authorizing the seizure and examination of any such information or items of evidentiary value

found therein as described in Attachments B-1 and B-?.

CAL O_

Christine D. Carlson
Special Agent
Homeland Security Investigations

 

Sworn and subscribed before me
this Ag” Duay of November, 2019

HONORAB| (oo

UNITED STATES MAGISTRATE JUDGE

Both P. Gesner
United States Mantstrate Judas

13
Case PQ ee Va Document 3 Filed 12/12/19 Page 14 of 24

809 BPE 19-3810 BPG

EXHIBIT 1

 
   
  
 

Case 1:19-mj-03809-BP

ame, em

 
     
 

 

       
   

 

 

 

   

 

< >

leer, (US. Immigration

i J) and Customs

oe ~=Enforcement
| Name: oat ARH: = DOB: i i Se

: Nationality:
FAM OLA MGMT, H bacl|Z06 F0o§ F4¥2 |o6-c1- Mey |Ebsmr Fog os
13s Yo tot C SS es Sees Funds: $ ey es Date of Action: J a/ =e Zo 41F
Inventory of Property / Inventario de Propiedad

 
   
      
    
  
  

   
  

   
  
  
   
     
    
  
 
  

  
  
  
  
  
  
 
 

   
     
  
  
 

Backpack _|_| Cellphone charger L

| Belt ~ B4yé || Chain/ Necklace Shoe Laces
Bible _| Earrings Medication Shoes/Boots
Bracelet |_| _ Eyeglasses Personal Watch
‘cellphone Ta RSID Liscket [bare Wale

   
  
 

  

NO

 

Gang affiliation: eS [2] No XD

alii ue ga ane Arresting s

The detainee, by signing below certifies the accuracy of the inventory and turns the property over to ICE for safekeeping. Any missing
or damaged items must be noted on a separate piece of paper. Detainee property will be deemed “ABANDONED” 30 days after
subject’s release from custody in accordance with applicable ICE policies and procedures (SEE DETAINEE MANUAL).

Medical issues: YES

 
   
 

 

44

Officer:

    
      

CHECK ONE OF THE FOLLOWING CHOICES:
1. | will personally pick up my property.
2. Please release or contact the following to pick up my property

Tel:
3. Pursuant to the provisions of Title 41, Code of Federal Regulations, Part 101-48.001-8, | hereby abandon all claims to the

above described articles, and waive any further rights of proceedings relative to said property.

   

 

 
   
      
    
 
 

Date:

 

Detainee Signature:

 

 
 
 

EI detenido, al firmar a continuacidn, certifica la precisién del inventario y entrega la propiedad a ICE para su custodia. Cualquier
articulo perdido o dafiado debe anotarse en una hoja de papel por separado. La propiedad del detenido se considerara
“ABANDONADA” 30 dias después de que el sujeto ha sido puesto en libertad de acuerdo con las polizas y procedimientos delcE|;

(VER MANUAL DE DETENIDOS).

 
 
     
 
 

 
 

MARQUE UNA DE LAS SIGUIENTES OPCIONES:
1, Recogeré personalmente mi propiedad.
2. Por favor, liberen o contacten a la siguiente para recoger mi propiedad a
Tel: ; e :
3. De conformidad con lo dispuesto en el Titulo 41, del Codigo de Regulaciones Federales, Parte 101-48.(
presente abandono toda reclamacion sobre los articulos descritos anteriormente, y renuncio a cualquier otro dere

 
 
 
  
  
 
 
  

  

     
 
      
 

propiedad.

Firma Del petenido: ADA Fecha:

RECEIPT OF DETAINEE HANDBOOK/ RECIBO DEL MANUAL DE DETENIDOS:

  
    
 
 
 
 

 
   
  
 
   

Emergency Contact / Contacto de Emergencia:

Name/Nombre: Liset Lofét

Blue Floor Officer:
Verifying Officer:

‘TABLA Loder Be 43 S 241A s8r
ZbMeLd a eee

 
  

Tel:

  

  
    
 

  
 

 
Case 1:19-mj-03809-BPG Document 3 Filed 12/12/19 Page 16 of 24

‘ oO Faree
4 Ot A BEE sre
>6 Us Sts

ATTACHMENT A-1

DESCRIPTION OF ITEM TO BE SEARCHED

The iPhone depicted below seized from Miguel Angel ZAMORA-Argueta, on October 7,

2019, is currently being held at ICE, 31 Hopkins Plaza, Baltimore, MD 21201:

iPhone

 

Rose Gold Colored Apple iPhone
 

Case 1:19-mj-03809-BPG Docun‘gét 3 a edie/ AE, Page 17 of 24

ATTACHMENT B-1
ITEMS TO BE SEIZED

All records contained in the items described in Attachments A-1, which constitute evidence of
violations of 8 USC § 1326 (a), as outlined below:

l.

All information in the form of photographs, text messages, phone calls, emails, videos, and
any other items that bear on the identity, travel, nationality, immigration history, and

contacts of the cell phone’s user or users.
Any and all records related to the location of the user(s) of the devices.
For the Device: .
a. Evidence of who used, owned, or controlled the devices at the time the things
described in this warrant were created, edited, or deleted, such as logs, registry
entries, configuration files, saved usernames and passwords, documents, browsing

_ history, user profiles, email, email contacts, “chat,” instant messaging logs,

photographs, and correspondence;

b. evidence of software that would allow others to control the Devices, such as viruses,
Trojan horses, and other forms of malicious software, as well as evidence of the

presence or absence of security software designed to detect malicious software;
c, evidence of the lack of such malicious software;

d. evidence of the attachment to the Devices of other storage devices or similar

containers for electronic evidence;

e. evidence of counter forensic programs (and associated data) that are designed to

eliminate data from the Devices;
f. evidence of the times the Devices were used;

g. passwords, encryption keys, and other access devices that may be necessary to

access the Devices;

 

 
, Case 1:19-mj-03809-BPG Document3 Filed 12/12/19 Page 18 of 24

h. documentation and manuals that may be necessary to access the Devices or to

conduct a forensic examination of the Devices;

i. contextual information necessary to understand the evidence described in ‘this

attachment.

4, With respect to the search of any of the items described above which are stored in the form
of magnetic or electronic coding on computer media or on media capable of being read by
a computer with the aid of computer-related equipment (including CDs, DVDs, thumb

drives, flash drives, hard disk drives, or removable digital storage media, software or

memory in any form), the search procedure may include the following techniques (the

following is a non-exclusive list, and the government may use other procedures that, like
those listed below, minimize the review of information not within the list of items to be
seized as set forth herein, while permitting government examination of all the data

- necessary to determine whether that data falls within the items to be seized):

a. surveying various file “directories” and the individual files they contain
(analogous to looking at the outside of a file cabinet for markings it contains

and opening a drawer believed to contain pertinent files);

b. “opening” or cursorily reading the first few “pages” of such files in order to

determine their precise contents;

c. “scanning” storage areas to discover and possible recover recently deleted
files;

d. “scanning” storage areas for deliberately hidden files; or

é. performing key word searches or other search and retrieval searches through

all electronic storage areas to determine whether occurrences of language

contained in such storage areas exist that are intimately related to the subject

matter of the investigation.

5. If after performing these procedures, the directories, files or storage areas do not reveal

evidence of the specified criminal activity, the further search of that particular directory,
Case 1:19-mj-03809-BPG Document3 Filed 12/12/19 Page 19 of 24

file or storage area, shall cease.

 
Case 1:19-mj-03809-BPG Document 3 ge. Teste h9 , Page 20 of 24

U Ry re

ATTACHMENT A-2

DESCRIPTION OF ITEM TO BE SEARCHED

The iPhone depicted below seized from Miguel Angel ZAMORA-Argueta, on May 21,

2019, is currently being held at ICE, 31 Hopkins Plaza, Baltimore, MD 21201:

 

Rose Gold Colored Apple iPhone
 

Case 1:19-mj-03809-BPG Document 3 Filed 12/12/19 Page 21 of 24
| 19-3810 epg

ATTACHMENT B-2

ITEMS TO BE SEIZED

- All records contamed in the items described in Attachments A-2, which constitute evidence of
violations of 8 USC § 1326 (a) and 18 U.S.C. §§ 2422(b) (Enticement and Coercion of a Minor);
2252A(a)(5)(B) (possession of child pornography); 1470 (transfer of obscene materials), as

- outlined below:

1. All information in the form of photographs, text messages, phone calls, emails, videos, and
any other items that bear on the identity, travel, nationality, immigration history, and

contacts of the cell phone’s user or users.

2. ‘Any and all records related to the location of the user(s) of the devices.

3. Any and all photographs, text messages, phone calls, emails, videos, applications, notes,
documents, records, or correspondence pertaining to child pornography as defined under
Title 18 U.S.C. § 2256(8). .

4. Any and all correspondence identifying persons transmitting, receiving or possessing,
through interstate commerce including by U.S. Mails or by computer, any visual depictions
of minors engaged in sexually explicit conduct, including through Snapchat and other
applications, as defined in Title 18 U.S.C. § 2252A(a)(5)(B) & (6)(2), 22562).

5. Any and all records, documents, invoices, and materials that concern any accounts with
Snapchat, or any other Internet Service Provider applications, screen names, online

accounts, websites, or email accounts.

6. Any and all visual depictions of minors, including depictions of minors engaged in sexually

explicit conduct, nude pictures, and modeling.

7. Any-and all diaries, notebooks, notes, address books, pictures, emails, chats, directions,
maps, banking, travel, documents, and any other records reflecting personal contact and

any other activities with minors.
Case 1:19-mj-03809-BPG Document3 Filed 12/12/19 Page 22 of 24

8. Any and all financial documents, records, receipts, credit card statements, and/or
correspondence relating to payments sent and/or received in connection with minors

engaged in sexually explicit conduct, nude pictures, modeling, and/or hosting websites.

9, Image and video files that depict children engaged in sexually explicit conduct pursuant to
- Title 18 U.S.C. § 2256.

10. Any and all notes, documents, records, photos or correspondence that indicate a sexual

interest in children, including, but not limited to:

-Correspondence with children;

a.

b. Any and all visual depictions of minors;

C. Internet browsing history;

d. Books, lo gs, emails, chats, diaries, and other documents.

As used above, the terms "records, documents, messages, correspondence, data,
and materials" includes records, documents, messages, correspondence, data, and materials,
created, modified or stored in any form, including electronic or digital form, and by whatever
means they may have been created and/or stored. This includes any handmade, photographic,
mechanical, electrical, electronic, and/or magnetic forms. It also includes items in the form of

computer hardware, software, documentation, passwords, and/or data security devices.

11. For the Device:

a. Evidence of who used, owned, or controlled the devices at the time items of interest
were created, edited, or deleted, such as logs, registry entries, configuration files,
saved usernames and passwords, documents, browsing history, user profiles, email,

email contacts, “chat,” instant messaging logs, photographs, and correspondence;

 
Case 1:19-mj-03809-BPG Document 3 Filed 12/12/19 -Page 23 of 24

b. evidence of software that would allow others to control the Devices, such as viruses,
Trojan horses, and other forms of malicious software, as well as evidence of the

presence or absence of security software designed to detect malicious software;
c. evidence of the lack of such malicious software;

d. evidence of the attachment to the Devices of other storage devices or similar

containers for electronic evidence;

e. evidence of counter forensic programs (and associated data) that are designed to

eliminate data from the Devices;
f. evidence of the times the Devices were used;

g. passwords, encryption keys, and other access devices that may be necessary to

access the Devices;

h. documentation and manuals that may be necessary to access the Devices or to

conduct a forensic examination of the Devices;

i. contextual information necessary to understand the evidence described in this

attachment.

(12. With respect to the search of any of the items described above which are stored in the form
of magnetic or electronic coding on computer media or on media capable of being read by
a computer with the aid of computer-related equipment (including CDs, DVDs, thumb
drives, flash drives, hard disk drives, or removable digital storage media, software or |
memory in any form), the search procedure may include the following techniques (the
following is a non-exclusive list, and the government may use other procedures that, like
those listed below, minimize the review of information not within the list of items to be
seized as set forth herein, while permitting government examination of all the data

necessary to determine whether that data falls within the items to be seized):

f. surveying various file “directories” and the individual files they contain
(analogous to looking at the outside ofa file cabinet for markings it contains

and opening a drawer believed to contain pertinent files);

3
Case 1:19-mj-03809-BPG Document 3 Filed 12/12/19 Page 24 of 24

g. “opening” or cursorily reading the first few “pages” of such files in order to

determine their precise contents;

h.. “scanning” storage areas to discover and possible recover recently deleted
files;
i. “scanning” storage areas for deliberately hidden files; or
j. performing key word searches or other search and retrieval searches through

all electronic storage areas to determine whether occurrences of language
contained in such storage areas exist that are intimately related to the subject

matter of the investigation.

13. If after performing these procedures, the directories, files or storage areas do not reveal
evidence of the specified criminal activity, the further search of that particular directory,

file or storage area, shall cease.
